Citation Nr: 9927627	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  98-14 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to compensation for residuals of a left knee 
injury sustained during a VA hospitalization in February 
1998, under the provisions of 38 U.S.C.A. § 1151 (West 1991).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1977 to June 
1978.

This appeal arises from a July 1998 rating decision by the VA 
RO in Cleveland, Ohio, which, in pertinent part, denied the 
veteran's claim for compensation for residuals of a left knee 
injury sustained during a VA hospitalization in February 
1998, under the provisions of 38 U.S.C.A. § 1151.  That same 
decision also denied the veteran's request to reopen his 
claim for service connection for non-union of the right 
clavicle.  The veteran filed a notice of disagreement in July 
1998 as to both issues, but subsequently withdrew the request 
to reopen his claim for service connection for non-union of 
the right clavicle in his September 1998 substantive appeal.  
Accordingly, that issue is not before the Board.


REMAND

The veteran contends that compensation for residuals of a 
left knee injury sustained during a VA hospitalization in 
February 1998, under the provisions of 38 U.S.C.A. § 1151, is 
warranted.

A review of the claims file reveals that, by statement dated 
in August 1998, the veteran requested a hearing with the 
Hearing Officer at the Cleveland RO.  That statement also 
indicated that the veteran understood that he could still 
request a Board hearing.  During his RO hearing in November 
1998 the veteran indicated that he desired a Board hearing.

In February 1999 the RO sent the veteran a notice of a 
proposal to hold, with the veteran's consent, a Travel Board 
hearing using newly acquired "video conferencing" 
technology authorized by Congress.  This would enable the 
veteran to attend the hearing at the RO, while the Board 
Member remained in the central office in Washington, D.C.  
The veteran was told that he had to tell the RO affirmatively 
whether or not he would attend, because, as the letter later 
explained, by accepting the proposal to hold a video 
conference hearing, the veteran would be waiving his right to 
a conventional "in-person" Travel Board hearing.  He was 
advised that if he preferred not to relinquish this right, 
the RO would cancel the hearing and keep him on the schedule 
for a future visit by a Board Member.  The video hearing was 
scheduled for March 15, 1999.

The letter requested that the veteran notify the RO within 10 
days as to whether or not he would attend the video 
conference hearing which had been scheduled for him.  There 
is no indication in the file that the veteran responded to 
this letter.  A handwritten note in the file indicates that 
the veteran failed to report for the scheduled video 
conference hearing.

A recently received Report of Contact, dated March 24, 1999, 
indicates the veteran missed the scheduled March 15, 1999, 
video conference hearing due to misplacing the notification 
letter from the RO, which noted the date of the hearing.  He 
requested that the hearing be rescheduled.  A handwritten 
note on that report, however, indicates the veteran canceled 
the hearing.

On March 27, 1999, the RO sent the veteran a notice that his 
hearing before a Member of the Board was rescheduled for June 
15, 1999, and again indicated this would be a video 
conference hearing if the veteran responded affirmatively, 
and an "in-person" Travel Board hearing if he did not.  
There is no evidence in the claims file that the veteran 
responded to this letter.  Another form in the claims file 
indicates a video conference hearing was scheduled for June 
15, 1999, and a handwritten notation indicated the veteran 
failed to appear for that hearing.

As the option to hold a video conference hearing in lieu of 
an "in-person" hearing requires an affirmative waiver by 
the veteran of his right to such a hearing, and as there is 
no indication in the record that the veteran affirmatively 
waived his right to have a personnel hearing before a Member 
of the Board sitting at the RO, the Board concludes that the 
veteran must still be scheduled for a Travel Board hearing.  
38 U.S.C.A. § 7107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 
19.75, 19.76, 20.704 (1998).


Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should also schedule the veteran 
for a personnel hearing before a Member 
of the Board sitting at the RO.  The 
veteran and his representative should be 
notified in writing of the date, time and 
location of the Travel Board hearing, and 
a copy of the notification letter should 
be associated with the claims file.

The purpose of this REMAND is to afford the veteran due 
process of law.  The Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable.  
No action is required of the veteran until he is notified by 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


